DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-13 and 15-20 and 22-25 are pending.  Claim 1 is independent.  Claims 14 and 21 are cancelled.  No claim is amended in the response filed 4/4/2022.  Claim 25 is newly added in the response filed 4/4/2022.
TD with U.S. 10,294,608 B2 (terminal disclaimer approved 12/23/2020).
Response to Arguments
Applicant's arguments filed 4/4//2022 have been fully considered but not found to be persuasive.  In response to the Declaration submitted 4/4/2022, having serial number to the parent 14/855,413 drawn to a fabric treatment method, Examiner finds the data and arguments therein are not applicable nor pertinent to the antimicrobial fabric of the instant application 16/380,162.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
Applicant’s urge that it is not clear or evident that Yan or Imahashi were aware of the sulfur problem nor the key mode of action of silver as an antimicrobial is in attacking/interacting with the sulfur based proteins of the cell wall of microorganisms as urged on pages 9-10 of the response filed 4/4/2022.  In response, this is not found convincing because Yan teach one of ordinary skill to embed silver nitrate into wool fabric to impart antibacterial and antimicrobial properties that are retained after washing which meets the claimed antimicrobial fabric comprising sulfur containing fabric subjected to the claimed steps.  Imahashi et al. is pertinent to the claims as presented for examination for its teaching of treating cotton and wool (meeting the claimed sulfur containing fabrics) [0199 and 0211] are treated with a silver-containing aluminum sulfate salt (claims 1, 23 and 24) following which the treated material is rinsed/washed repeatedly and the  antimicrobial properties are not lost or hardly lost even after 10-100 times of repeat washings. [0222 item (10)]. And See [0386].  In [0286 and 0287] Imahashi et al. the solution of aluminum sulfate is mixed with sodium carbonate and other oxidizing agents met by claim 3. Imahashi et al. teaches the antibacterial agents of silver + aluminum for surface treated fibers, paper, films as in claim 4. This surface treatment encompasses the method step of treating the rinsed fabric with an antimicrobial metal ion agent.  Regarding new claim 25, Imahashi et al. teach in [0196] on page 18 to include the claimed zirconium phosphate to further improve acid resistance or prevent discoloration. 
Applicant’s urge that the 112 rejections are unfounded and cites the IONPURE website for their support for their watersoluble glasses language in the specification.  In response, a website cannot be support for claim language, the specification, as originally filed, has to provide basis and support for the claim language.  And the 112 issues to ‘type’ and order are still found pertinent to the claims as presented for examination.  
Accordingly, the rejections are maintained and new claim 25 is addressed below.  
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13 and 15-20 and 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is an antimicrobial fabric product claim “…that has been subjected to the following steps in the order presented:…” which language is unclear and indefinite specifically, the criticality to order is unclear and indefinite if there can be other steps between the treating with aluminum salt, rinsing, and treating with zeolite.  For purposes of examination the BRI interpretation of this claim is the same as comprising language. 
In claims 1, 18 and 19 the phrase "type" renders the claim indefinite because it is unclear what is included or excluded from the limitations to “antimicrobial metal-ion type” and “ion exchange type antimicrobial agent” the following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Finally claims 1 and 22 recite material limitation to the antimicrobial agent being “antimicrobial water soluble glasses”.  Examiner looks to the specification in [0061] explaining that Antimicrobial water soluble glasses are available from a number of sources including Ishazuka Glass Co . , Ltd . , the latter selling silver glass under the tradename " lonpure . ” Antimicrobial glasses dissolve and / or swell upon exposure to water , including , though more slowly , atmospheric moisture , thereby releasing or making available the antimicrobial metal ion source within the glass. See Applicant’s published specification [0081].  However, language to watersoluble glasses is contraindicative since glass is not watersoluble.  See also the attached MSDS of IONPURE tradename supporting the Examiner’s position that IONPURE inorganic silver-ion antimicrobial agent is product of ISHIZUKA GLASS CO.,LTD. of Japan, registered to EPA & FDA (USA) As the best effective inorganic anti-bacterial material, IONPURE is composed with silver ion and transparent mesh structure glass as a carrier. The silver ion provides an anti-bacterial effective of over 99.9% against very wide microorganisms including Methicillin-resistant microorganism, at a very low dosage of 0.3%. Adding IONPURE will bring very little affect to the transparency & color of plastic like PS, ABS, etc. IONPURE will not be consumed by bacterial, so it lasts almost life long as plastic product. So it is widely used for all plastics, textile, food package, toys, painting, etc.  Nowhere can Examiner find evidence to the IONPURE glass recited in the specification being a water-soluble glass and thus makes the claim language unclear and indefinite.  For purposes of examination, the antimicrobial agent is the ion exchange type antimicrobial agent.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 11-13 and 15-20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) in view of Imahashi et al. (EP 1905303 A1) and Gokarneshan et al. “Influence of Nanofinishes on the Antimicrobial Properties of Fabrics” ISRN Nanomaterials Vol. 2012, Article ID 193836. (8 page PDF attached).
The instant claims are drawn to an antimicrobial fabric comprising sulfur containing fabrics.  Applicant’s specification [0032] defines "sulfur-containing", to mean that the sulfur can be naturally occurring such as in wool which contains sulfur-containing proteins.  Applicant’s published specification [0027 and 0034] also define sulfur dye treated fabrics, especially denim; and denim is defined as a woven fabric formed by interlacing or intermeshing cotton yarns.  
Yan et al. teach antimicrobial yarns made of cotton or wool (see claim 4).  The yarn can be dyed or not dyed (see claim 5). This encompasses the claimed sulfur containing fabric. Naturally sulfur containing fabrics are wool (see instant spec and claim 9).  Since Yan et al. teach that their fabrics are wool it meets the same starting material.  Yan et al. specifically teach one of ordinary skill to imbed silver nitrate into fabrics to impart antibacterial/antimicrobial properties that are retained after washing.
Regarding the claimed oxidizing agent of claims 3 and 11, Yan et al. teach hydrazine hydrate. See art claim 3 which meets the hydrate of instant claims 3 and 11.
Regarding claims 15-18 and 25, Yan et al. teach antibacterial cloth containing metallic particles (particularly copper, silver, and zinc in the form of zeolite) is known in the field for a long time. Many methods for incorporating the metal ions directly into a cloth or fabric.  See col.1,ln.65-col.2,ln.5.  
Independent claim 1 and its dependents are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  For purposes of examination any pair of jeans, wool sweater, or cotton shirt that is antimicrobial as that described by Yan et al. meets the claimed product.
In example 1, Yan et al. exemplify treating degreased yarn with silver nitrate and water and washing and drying. In Example 6, Yan et al. exemplify treating dyed yarns of cotton and wool, (encompassing the claimed indigo and sulfur dyes of claim 6) illustrating the dye does not inhibit the antimicrobial activity of the nanosilver particles in the yarn.  See col.11,ln.5.  
Yan et al. do not teach treating the fabric with an aluminum salt as required by claim 1 step a).  Yan teach treating with silver.  
Imahashi et al. teach treating cotton and wool (meeting the claimed sulfur containing fabrics) [0199 and 0211] are treated with a silver-containing aluminum sulfate salt (claims 1, 23 and 24)  following which the treated material is rinsed/washed repeatedly and the  antimicrobial properties are not lost or hardly lost even after 10-100 times of repeat washings. [0222 item (10)]. And See [0386].  In [0286 and 0287] Imahashi et al. the solution of aluminum sulfate is mixed with sodium carbonate and other oxidizing agents met by claim 3. Imahashi et al. teaches the antibacterial agents of silver + aluminum for surface treated fibers, paper, films as in claim 4. This surface treatment encompasses the method step of treating the rinsed fabric with an antimicrobial metal ion agent.  Regarding new claim 25, Imahashi et al. teach in [0196] on page 18 to include the claimed zirconium phosphate to further improve acid resistance or prevent discoloration. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the silver ions of Yan et al. with the silver containing aluminum sulfate salt, as taught by Imahashi et al., because aluminum sulfate salts have excellent antibacterial properties even when silver content is low.  See page 6,ln.45, [0057].  One of ordinary skill is motivated to include aluminum as taught by Imahashi et al. into Yan et al. because it makes an agent that can be surface treated ie rinsed with the antimicrobial metal. The combination is proper because both are in the analogous art of making wool retain antimicrobial properties with an antimicrobial metal such as silver.  
Yan et al. and Imahashi et al. do not teach the claimed limitation that their antimicrobial fabric has less sulfur available to bind to or interfere with the antimicrobial metal ion as a result of treatment with the claimed aluminum sulfate in step A and rinsing in step B of claim 1.  
Gokarneshan et al. establishes the state of the art that antimicrobial characteristics cover a wide range of pathogenic microorganisms and that silver nanoparticles (as taught by Yan and Imashi et al) react with the sulfur-based proteins of the cell wall in microorganisms, to inhibit with their metabolism, and thereby destroy them [2, 3]. Cotton, wool, and silk fabrics have been effectively treated with silver nanoparticles to get the desired antimicrobial effects [See introduction paragraph left column]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed antimicrobial fabric having less sulfur available to bind to the antimicrobial ion resulting in the improved antimicrobial performance fabric as claimed, because Yan et al. and Imahashi et al. teach  treating sulfur containing fabric with silver and/or aluminum sulfate salt in general and further Gokarneshan et al. establishes the state of the art that antimicrobial fabric has its antimicrobial characteristic because the silver nanoparticles react with the sulfur-based proteins of the cell wall in microorganisms, to inhibit with their metabolism, and thereby destroy them [2, 3]. It is Examiner’s position supported by state of the art that cotton, wool, and silk fabrics that have been effectively treated with silver (such as that taught by Yan and Imahashi et al.) to get the desired antimicrobial effects would have less sulfur since they are established as having antimicrobial characteristics after multiple washings and rinsings.  One of ordinary skill would have been motivated to combine the teachings of Yan et al. and Imahashi et al. and Gokarneshan et al. since all 3 references teach achieving antimicrobial properties with an antimicrobial metal such as silver.  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 6,979,491) and Imahashi et al. (EP 1905303 A1) and Gokarneshan et al. “Influence of Nanofinishes on the Antimicrobial Properties of Fabrics” as applied to claims 1-3, 7-9, 11-13 and 15-20, 23-25 above, and further in view of Wang et al. (US 20020083534 A1).
	Yan and Imahashi and Gokarneshan et al. are relied upon as set forth above.  However, they do not specifically teach the claimed sodium percarbonate and sulfur dye treatment of the fabric as required by claims 4-6. 
Wang et al. teach that sulfur dyes are beneficially used to commonly dye cotton fabric and teach sodium percarbonate is a commonly known bleaching agent.  See [0214-0215] and [0085-0088].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the antimicrobial fabric of Yan or Imahashi with sulfur dye and sodium percarbonate as claimed in claim 4-6 with a reasonable expectation of success, because Wang et al. teach that it is commonly known to dye cotton with sulfur dyes and teach sodium percarbonate is a commonly known bleaching agent and Yan and Imahashi teach antimicrobial treatment of cotton in general. 
One of ordinary skill is motivated to combine the references since all references are in the analogous art of cotton fabric treatment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761